



Exhibit 10.24














CA, INC.


RENTERS RELOCATION POLICY FOR BANDS K, L AND ZZ
(SENIOR EXECUTIVES)
















































































--------------------------------------------------------------------------------






The Company's policies, procedures and practices, whether expressed here or
elsewhere, whether oral or written, are not intended to create any promise or
contractual right of employment.
 
Employment with the Company is at will.  This means that either you or the
Company may terminate the employment relationship at any time with or without
cause and without prior notice.  This applies to privileges and benefits as
well.
 
This relocation policy is subject to change by the Company in its sole
discretion without prior notice, to the extent permitted by applicable law.




INTRODUCTION


Change offers challenges and opportunities. On behalf of all your colleagues
here at CA, Inc. (CA or the Company), we want to thank you for your willingness
to make this change. We hope that it will lead to personal growth, further
career development, and prove mutually beneficial.


While there are many benefits available to you, you will be responsible for
managing costs associated with your move and you will be expected to keep
relocation costs to a minimum.




Our goal is to provide our mobile employees and their families with the tools
and assistance to help them relocate in a timely and cost-effective manner.


It is our shared responsibility to communicate openly and honestly and to
cooperate with one another to ensure the highest level of motivation, morale and
productivity during the relocation process.


Furthermore, we are committed to ensuring that our service partners meet our
requirements for efficient, customer-oriented service delivery. These selected
service partners will work with you throughout your move and will be available
to answer any questions that you have.


You will be asked to confirm receipt of this policy to ensure effective
communication.


Best wishes to you and your family in your new location.










--------------------------------------------------------------------------------




ELIGIBILITY


When relocating at CA’s request, you will be eligible for the relocation
assistance described in this policy if you are a full time employee or new hire
in Band K, L & ZZ, your residence at the point of origination is rented and your
new principal place of work is at least 50 miles farther than the old rented
residence was from the old place of work (i.e., your commute has increased more
than 50 miles). The anticipated duration of your assignment must be at least one
year, and the relocation of your household is necessary to significantly reduce
the problems of commuting.


Certain relocation expenses for family members (spouses, partners and
dependents) may also be reimbursed. Persons eligible to relocate with the
transferee under this policy include household members and/or dependents that
reside full time in the transferee's home at the time of relocation.  Dependents
are defined as: legal spouse, common law spouse in those states that recognize
common law marriage, domestic partner, legally dependent unmarried children
under 19, legally dependent unmarried children under age 25 who are full time
college students, children with limiting disabilities and/or a parent(s) who is
reliant on the transferee for primary care.  Dependent family member information
must be provided to the Relocation Counselor.  In non marriage situations,
Brookfield Global Relocation Services (Brookfield GRS) will require proof that
individuals reside within the same residence.


If a family member currently living with you is also employed by the Company and
will be employed by the Company at the new location, all relocation assistance
and expense reimbursements will be offered and paid once.


MOVE ELIGIBILITY


To be eligible to qualify for relocation assistance, you must be able to
complete your relocation within one year of the start date of your new position.
After this date you will forfeit eligibility for certain benefits. You must also
satisfy the distance requirement listed below. If you do not think you will
qualify in either case, contact your Counselor (as defined below) immediately
for further instructions.


1]    Mileage from your old home to your new workplace:        
2]    Mileage from your old home to your old workplace:        
3]    Subtract line 2 from line 1:         


The result on line 3 must be equal to or more than 50 miles.


YOUR RESPONSIBILITIES


Your cooperation throughout the transfer will help to ensure your move is
accomplished with the least inconvenience possible. In addition:


•
You should retain certain receipts and other documents to verify relocation
expenses and support payments made to you by CA under this policy.



•
You are expected to comply with the time frames established for the various
steps of your relocation, as described in this policy.







--------------------------------------------------------------------------------




•
You must secure necessary approvals.



•
You must prepare and submit all necessary expense reports in a timely manner.



•
You must sign your Moving & Relocation Expense Repayment Agreement in the form
provided by CA's preferred relocation partner.



At the conclusion of your move, we will solicit your sincere evaluation of the
policy and services made available to you.




--------------------------------------------------------------------------------






HUMAN RESOURCES RESPONSIBILITIES


All relocation decisions relating to eligibility must be approved by Human
Resources. Human Resources will also make all initial authorizations for
services to all service providers. Human Resources has selected various service
providers to assist with your relocation.


RELOCATION SERVICE COMPANY


CA has selected Brookfield GRS to assist you in moving to the new location. A
Brookfield GRS Counselor will be assigned as your liaison in coordinating all
aspects of your relocation. The Counselor’s primary objectives are to provide
quality service to you while cost-effectively helping us implement this policy.


LUMP SUM PAYMENTS


Many of the usual relocation expense areas will be handled via a lump sum
payment. The lump sum payment is designed to reduce record-keeping requirements
for your expenses, simplify administrative processes, and provide you with the
maximum flexibility possible and the opportunity to manage your own cash flow
during your relocation. If your actual expenses are less than the lump sum
allowance, you may retain the unused portion. Conversely, if your expenses
exceed the lump sum allowance, you will be responsible for these costs.


The lump sum payment varies based on the factors set forth below.


LUMP SUM COMPONENTS – The following components are included in the lump sum
payment for which you are eligible:


1. One Rental Finding Trip


•
Per diem for meals

•
Lodging for four nights

•
Mid-size rental car

•
Round trip airline tickets for you and your spouse /partner based upon a 14-day
advance purchase or personal auto mileage. (The distance between your old
location and new location must be greater than 250 miles to qualify for air
transportation.)



2.    Temporary Living


•
Lodging in corporate housing (or equivalent) for 30 days

•
If lodging does not have kitchen facilities, a per diem for meals will be
factored into the lump sum calculation

•
Mid-size rental car for 2 weeks

•
One (1) return trips home for the employee only via coach-class airline ticket
based on a 14-day advance purchase.













--------------------------------------------------------------------------------




The allowance for temporary living is of limited duration and will require that
you focus your efforts to obtain a new residence quickly. Per diem rates are
based on hotel costs in the new location. If your personal situation requires a
longer stay, then Brookfield GRS can assist you in finding short-term furnished
housing. However, you will bear any additional costs if you cannot obtain and
occupy adequate housing in the time frames described above.




CALCULATION AND PAYMENT OF LUMP SUM


Calculations will be based upon your family size, expense projections for the
new location, and the elements of eligible expenses established by CA.


The lump sum payment will be grossed up. For more information please refer to
the “Tax Information” section.


The lump sum will be paid out in one payment, after initiation, and once the
repayment agreement is fully executed and received by Brookfield GRS




MISCELLANEOUS ALLOWANCE


This miscellaneous allowance is designed to assist in the various costs you
experience to change auto registrations, move any antiques or valuables which
are not covered under the shipment of household goods, or any other expense not
specifically covered in some other part of this policy. You will qualify for a
miscellaneous allowance equal to half of your new monthly salary up to a maximum
of $12,000.


The miscellaneous allowance is taxable income and generally will be paid by CA
in the next available payroll cycle following your start date at your new office
location based on CA’s payroll cycles and processing dates.


RENTAL ASSISTANCE FEE AND FINDER’S FEE


Agents in specific geographic areas, usually larger cities, often charge a
finder’s fee for locating rental units. If you rent with the assistance of an
agent, CA will cover one fee, up to one month's rent (or the usual and customary
fee charged for the area). This fee is strictly to cover the agent's Finder's
Fee, and cannot be applied towards security deposit, rental assistance fees, or
any other real estate fees. If you do not incur a Finder’s Fee, CA will cover
the cost of the Rental Assistance fee should you incur one.


A new lease should be examined carefully before it is signed. You should
negotiate a cancellation clause that would give you the right to cancel the
lease without penalty after giving 30 days notice, in the event of a
CA-initiated transfer.


If tenant’s employer relocates tenant to a location more than 50 miles from the
premises that are the subject of this lease, this lease will be automatically
terminated without further liability at any time. Tenant agrees to give landlord
at least 30 days notice of his/her intention to terminate this lease along with
proof of such transfer of employment.






--------------------------------------------------------------------------------




LEASE CANCELLATION


CA will pay expenses for terminating your lease in the departure location not to
exceed two (2) months’ rent.   If the lease does not permit the employee to
cancel and the landlord has refused to permit the employee to terminate the
lease, then the lease should be reviewed by Brookfield GRS or its attorney to
determine what, if any, action should be taken.
 
NEW HOME PURCHASE MORTGAGE PROGRAMS


Since you are renting at your present location, should you decide to purchase in
the new location, you are not entitled to any home purchase or equivalent
relocation benefits. However, CA can refer you to two national mortgage lenders,
who can provide a variety of mortgage options at competitive rates. You may find
their approval and processing times are shorter than what might otherwise be
available and that you qualify for more financing under their flexible
underwriting guidelines and favorable reimbursement schedule.


MOVING TO YOUR NEW LOCATION


Moving Your Household Goods


Brookfield GRS will handle arrangements for the movement of your household
goods. Your Counselor will discuss your options and help you select the right
services to expedite a cost-effective move. CA will be billed directly by the
carrier for the cost of shipping your household goods. The Company does not
reimburse tips to movers. Additionally, an adult must be present when your goods
are packed and delivered.


Authorized Services


The Company will pay for the following services:
•
Normal packing and necessary materials

•
Transportation of household goods to the new destination

•
Normal appliance services, including wiring and plumbing modifications required
within the house for disconnection and reconnection of appliances

•
Delivery to the new home. Weekend or holiday delivery should be avoided and will
not be covered

•
Normal unpacking and removal of packing materials

•
Storage for up to 30 days



The Company will not pay for the following services:
•
Exclusive use of the van, expedited service or extra drop off/pick up stops

•
Housecleaning, maid, or debris removal service at either the old or new home

•
Removal or installation of wall-to-wall carpeting, draperies and/or rods,
electrical fixtures, water softeners, or similar items

•
Packing or transportation of boats, trailers, airplanes, household pets, plants,
building materials, wood, or any perishable item

•
Disassembly or reassembly of children's playhouses or swing sets, portable
swimming pools, waterbeds, utility sheds, fencing, or items of a similar nature



To the extent any of these services is required, the miscellaneous allowance may
be available to pay for that service.




--------------------------------------------------------------------------------










Insuring Your Household Goods


•
Your household goods are protected with full replacement insurance coverage,
based on the value of the items covered by the insurance policy that you are
moving.

•
Items not be covered under the policy include the following: accounts, deeds,
bills, evidence of debt, currency, letters of credit, passports, railroad or
other tickets, animals, jewelry, securities, coin & stamp collection, notes,
bullion or precious stones, boats and trailers over 25 feet in length,
merchandise for sale or exhibition, personal and sentimental value, and the
unused portion of any warranty.

•
Prior to the move, you will asked to complete the “Declaration of Insurance”
form to identify the value of the move, collections, and high value items.

•
High value items are defined as a single item, pair, set or collection with a
market value of $5,000 or more (collections $2,000 or more.) These items must be
specifically valued & declared prior to the move taking place. Current third
party written appraisals of these high value items is also recommended. If these
items are not declared, the recovery amount will be limited to a maximum of
$5,000 per article, pair, set or $2,000 per collection.



Moving Your Vehicles


Arrangements for moving your automobiles will be handled by the same carrier who
handles your household goods or, in some cases, a dedicated automobile carrier.
CA will pay the cost of moving up to two automobiles, provided the distance of
your move is greater than 500 miles.


If the distance of your move is less than 500 miles, your mileage (at the
current mileage reimbursement rates) for up to two vehicles will be reimbursed.
Travel will be based on the most direct route.


Final Move Expenses


The Company will reimburse you for actual travel and lodging expenses incurred
for you, your spouse, and family members (as applicable) for your final move to
the new location. Reimbursable expenses include:
•
Mileage (based on the current reimbursement rate) will be paid for the most
direct route for one vehicle unless you choose to fly or ship your vehicle.

•
If you are shipping your automobile, you will be reimbursed for airfare for all
family members at the coach class rate for one-way tickets purchased at least
fourteen days in advance.

•
Per diem for meals and one night’s lodging for each 500 miles driven.



TAX INFORMATION


As you might expect, your total income will look a little different because of
your move. That is because current tax law and Internal Revenue Service (IRS)
regulations require that we report as income all relocation expense
reimbursement made to you, or paid on your behalf. Therefore, the tax effects of
relocation transactions can only be determined on an individual basis. It is
important that you talk to a tax professional to find out how certain kinds of
assistance may affect your own tax situation. Keep in mind that CA will not
reimburse tax preparation or tax counseling expenses (although your
miscellaneous allowance can at your discretion be applied to these expenses).




--------------------------------------------------------------------------------






All relocation expenses that CA pays on your behalf or directly to you are
reported to the IRS as compensation, which will be included in your gross annual
income. The only exceptions are:


•
The expenses associated with shipment of your household goods.

•
The travel and lodging (not meals) for you and your family during the final
move.



These costs are considered “excludable from income” and will not be shown on
your W-2 form.


Note: This includes expenses for the day you arrive. You can include any lodging
expenses you had in the area of your former home within one day after you could
not live in your former home because your furniture has been moved.


Based on IRS and state requirements, CA will include reimbursed relocation
expenses on your W-2 form in the year in which they are paid.


When you receive your W-2 form, you will also receive a statement detailing the
relocation expenses related to your move, including money paid to you to help
offset tax liability from this additional income. This is referred to as "tax
gross-up". The tax gross-up is also considered income, so in the calculation of
gross-up there is an adjustment to cover this additional tax liability.
Appropriate withholding for Federal, State, local, Social Security, and/or
Medicare taxes will be made, and deposited with your regular withholdings.


The tax gross-up calculation will be based on the following factors:


•
How many dependents you claim and your tax filing status (single, joint, etc.).

•
Company compensation is only defined to include the annualized base salary and
relocation expenses. Any commission, bonus and stock options, etc. are excluded.
We will not include any spousal income (unless your spouse is also employed with
CA), even if you are filing jointly.

•
The higher of the standard deduction or estimated itemized deduction of the
respective taxing authorities.

•
Your destination state.



Note: You will be responsible for all local taxes applicable in either the
departure or destination location. Nothing in this policy should be construed as
providing, directly or indirectly, Income Tax advice. For more information about
moving expenses, we suggest that you obtain IRS Publication 521 "Moving
Expenses" and that you retain the services of a professional tax advisor
/preparer.


The tax gross-ups to be provided by the Company for the various "relocation
expense" items are outlined below. The actual gross-up decision is based on the
deductibility of the item according to then current IRS tax laws.






--------------------------------------------------------------------------------




Relocation Expense
Gross-Up
Tax Calculation
Lump Sum Payment
Yes
At individual's tax rate
Rental Finding Fee
Yes
At individual's tax rate
Lease Cancellation Fee
Yes
At individual's tax rate
Final Move Meals
Yes
At individual's tax rate
Mileage Reimbursement
Yes
At individual's tax rate
Miscellaneous Allowance
No
Withhold federal, state and local taxes
Final Move Lodging/Transportation
No
None -not included in employee income
Household Goods Shipment & Storage up
To 30 days
No
None -not included in employee income



You are eligible for the relocation benefits for up to 12 months from your
effective date of transfer. It is recommended that you submit relocation-related
expense reports within 90 days of the date incurred, if applicable.


Your eligibility to receive relocation benefits is subject to the terms and
conditions of CA’s Relocation Policy and is conditioned upon your signing the
Moving and Expense Repayment Agreement.


















































--------------------------------------------------------------------------------




Moving & Relocation Expense Repayment Agreement




Moving From Office: ____________________ To Office: ____________________________




I acknowledge receipt of CA, Inc.'s (CA) Moving & Relocation Expense Repayment
Agreement and agree as follows:


1. I understand and agree that if my employment is terminated for cause or if I
voluntarily leave CA for any reason within two (2) years from my Effective Date
of Transfer, I will be required to repay the moving and/or relocation
expenses/costs that CA pays to me or on my behalf in connection with my
relocation, including any tax gross-up. The “Effective Date of Transfer” is the
date that Human Resources enters into SAP as the date of my role in the new
location


2. The repayment that I will be required to make will be in accordance with the
following schedule:


If I voluntarily terminate my employment for any reason or I am discharged for
cause at any time from the signing of this Agreement through twelve (12) full
months following my Effective Date of Transfer, I must repay 100% of the moving
and/or relocation expenses/costs that CA paid me or that CA paid on my behalf.


If I voluntarily terminate my employment for any reason or I am discharged for
cause at any time more than twelve (12) months following my Effective Date of
Transfer through twenty-four (24) months following my Effective Date of
Transfer, I must repay 50% of the moving and/or relocation expenses/costs that
CA paid me or that CA paid on my behalf.


For purposes of this Agreement, termination "for cause" is defined as employment
termination for misconduct, poor performance, or violation of any Company policy
or procedure. By way of example, termination for cause includes, but is not
limited to: (1) dishonesty, including theft; (2) insubordination; (3) job
abandonment; (4) willful refusal to perform the employee's job; (5) violation of
the terms of the Company's Employment and Confidentiality Agreement; (6)
violation of the Company's policies prohibiting discrimination and unlawful
harassment; (7) violation of the Company's Rules of Conduct; (8) violation of
the Company's Workplace Violence Policy or its Drug and Alcohol Policy; (9)
conviction of or a plea of guilty or no contest to a felony under the laws of
the United States or any state thereof; (10) violation of the Company’s Code of
Conduct or Core Values; and, (11) excessive absenteeism.


3. I understand and agree that if CA does not terminate my employment for cause
and I do not voluntarily terminate my employment within two (2) years after the
Effective Date of Transfer, I will not be required to repay any portion of the
moving and/or relocation expenses/costs CA paid to me or that CA paid on my
behalf.


4. By signing this Agreement, and to the extent permitted by law, I hereby
authorize CA to deduct any repayment I may owe under this Agreement from any
monies due to me, including any accrued vacation, sick, or personal time,
whether during my employment or after the date of my employment termination.






--------------------------------------------------------------------------------




5. I understand and agree that I will pay CA any amounts owing under this
Agreement within ninety (90) days following my last day worked at CA by sending
a check or money order payable to “CA, Inc.” in the amount owed to CA’s Chief
Human Resources Officer.


6. I understand and agree that I will pay the reasonable attorney’s fees
incurred by the Company as well as any damages the Company may incur as a result
of my failure to pay to CA any amounts owing under this Agreement within ninety
(90) days following my last day worked at the Company.


7. I further understand and agree that this Moving & Relocation Expense
Repayment Agreement will be governed by and construed in accordance with the
laws of the State of New York without regard to New York’s conflict of laws
principles. The federal or state courts of the State of New York, County of
Suffolk shall have sole and exclusive jurisdiction over any claim or cause of
action relating to this Agreement. I will accept service of process as provided
under New York law or by registered mail, return receipt requested, and waive
any objection based upon forum non conveniens or as to personal jurisdiction
over me in the state or federal courts of the State of New York, County of
Suffolk. The choice of forum set forth in this paragraph shall not be deemed to
preclude the enforcement of any judgment obtained in such forum in any other
jurisdiction.


  


Agreed and Accepted this_____ day of _________ 20_____








Employee Name (Print &
Sign)______________________________________________________








CA, Inc. by ___________________________
__________________________________________
on behalf of CA’s Global Mobility Group, Human Resources Department




